DETAILED ACTION
Claim Rejections - 35 USC § 112
1. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. 	Claims 2, 7-11 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 2 recites the limitation "the panels" in line 1. There is insufficient antecedent basis for this limitation in the claim as “one or more panels” was recited previously in claim 1.
	b. Claim 7 recites the limitation “the at least one toggle” in line 1. There is insufficient antecedent basis for this limitation in the claim as “a plurality of toggles” was recited previously in claim 1.
	c. Claim 9 recites the limitation “the plurality of length of the apertures” in line 1. It is unclear if  “the plurality of length of the apertures” is intended to refer to the total length of all apertures or the length of each individual aperture. 
	d. Claim 15 recites the limitation "the panels" in line 2. There is insufficient antecedent basis for this limitation in the claim as “one or more panels” was recited previously in claim 1.
	e. Claim 16 recites the limitation "the panels" in line 1. There is insufficient antecedent basis for this limitation in the claim as “one or more panels” was recited previously in claim 1. Additionally, claim 16 recites the limitation “four toggles” in line 1. It is unclear if the “four toggles” are the same “plurality of toggles” recited previously in claim 1 or if the “four toggles” are four additional toggles. 
	f. Claim 17 recites the limitation “the four toggles” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears claim 17 should depend from claim 16.
g. Claim 18 recites the limitation "the panels" in line 1. There is insufficient antecedent basis for this limitation in the claim as “one or more panels” was recited previously in claim 1.
h. Claims 8, 10, and 11 are rejected as depending upon a rejected claim.

3. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-3, 5, 6, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peeples (US 6,237,531) in view of Pontes (US Patent Publication 2001/0047770).  
	a. Regarding claim 1, Peeples teaches a pet apparatus for interactive digging for a pet comprising a housing B including internal walls forming a cavity [FIG. 1], internal walls including a plurality of apertures 48; one or more panels 54 disposed within the cavity, a plurality of toggles 55 coupled with panel 54 configured to be inserted into the plurality of apertures 48 to removably couple panel 54 with the housing [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13].
	Peeples does not specifically teach one or more panels including at least one pocket configured to receive a toy or a treat. Pontes teaches one or more panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] including at least one pocket configured to receive a toy or a treat [pocket 40 is shown formed in first sheet 10 inside cavity 25. Pocket 40 has a passage 45 to permit the temporary placement of a favorite object, such as a bag of catnip (not shown) or a favorite object. Placement within pocket 35 is such that the animal can sense the presence of the favorite object through smell or touch but cannot remove the object. This heightens the animal's desire to find the favorite object and thus play with pet toy 5 [0026]] for the purpose of providing a pocket to permit temporary placement of a toy or treat such that the animal can sense the presence of the favorite object through smell or touch to heighten the animal's desire to find and thus play with the toy. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples to include one or more panels with at least one pocket configured to receive a toy or a treat as taught by Pontes because doing so would have provided a pocket to permit temporary placement of a toy or treat such that the animal can sense the presence of the favorite object through smell or touch to heighten the animal's desire to find and thus play with the toy.  
	b. Regarding claim 2, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 having one or more panels 54 coupled with the housing [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Peeples in view of Pontes teaches (references to Pontes) the pet apparatus of claim 1 wherein panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] are layered on top of one another [FIGS. 1-3].
c. Regarding claim 3, Peeples in view of Pontes teaches (references to Pontes) the pet apparatus of claim 1 wherein at least one pocket 40 [pocket 40 is shown formed in first sheet 10 inside cavity 25. Pocket 40 has a passage 45 to permit the temporary placement of a favorite object, such as a bag of catnip (not shown) or a favorite object. Placement within pocket 35 is such that the animal can sense the presence of the favorite object through smell or touch but cannot remove the object. This heightens the animal's desire to find the favorite object and thus play with pet toy 5 [0026]] includes at least one of a single pocket and a double pocket [several openings 30 to provide a challenge to the animal trying to retrieve an object contained within. The flexible material increases the difficulty of extraction of an object because pet toy 5 cannot be simply rolled about by the animal until the object falls out. The number of openings 30 also increases the challenge to the animal as it must make a decision from which one of the openings 30 to try to extract the object [0028]].
d. Regarding claim 5, Peeples in view of Pontes teaches (references to Pontes) the pet apparatus of claim 3, wherein double pocket 40 [pocket 40 is shown formed in first sheet 10 inside cavity 25. Pocket 40 has a passage 45 to permit the temporary placement of a favorite object, such as a bag of catnip (not shown) or a favorite object. Placement within pocket 35 is such that the animal can sense the presence of the favorite object through smell or touch but cannot remove the object. This heightens the animal's desire to find the favorite object and thus play with pet toy 5 [0026]] includes a first flap forming a first opening and a second flap forming a second opening facing a direction opposite the first opening, wherein the first flap at least partially overlaps the second flap [FIG. 4].
e. Regarding claim 6, Peeples in view of Pontes teaches (references to Pontes) the pet apparatus of claim 1, wherein at least one of the one or more panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] includes a screen such that the inside of the pocket is visible [a portion of first sheet 10 is translucent or transparent, instead of opaque, so as to allow an animal to see an image of an object, or the object itself, in cavity 25 [0027]].
f. Regarding claim 12, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 having apertures 48 [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Peeples in view of Pontes does not specifically teach the plurality of apertures are substantially pill shaped. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes to include a plurality of apertures that are substantially pill shaped because doing so would have provided suitably shaped apertures to couple the panel with the housing and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	g. Regarding claim 13, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 having apertures 48 [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Peeples in view of Pontes does not specifically teach the plurality of apertures have a middle section and two opposing end sections, wherein the middle section has a width smaller than widths of the two opposing end sections.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes to include a plurality of apertures with a middle section and two opposing end sections, wherein the middle section has a width smaller than widths of the two opposing end sections because doing so would have provided suitably shaped apertures to couple the panel with the housing and since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
h. Regarding claim 15, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 wherein toggles 55 are arranged partially around the perimeter of panel 54 [FIG. 2a].
i. Regarding claim 16, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 wherein panel 54 is coupled with four toggles 55 [FIG. 2a].
j. Regarding claim 18, Peeples in view of Pontes teaches (references to Pontes) the pet apparatus of claim 1 wherein panels 10, 15 [a first flexible sheet 10 and a second flexible sheet 15 [0020]] are made of fabric [constructed of a flexible material such as a highly durable fabric [0008]].
	k. Regarding claim 19, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 wherein housing B is made of plastic [pet bed B itself can be a rigid plastic, col. 3 line 64].
	
6. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peeples (US 6,237,531) in view of Pontes (US Patent Publication 2001/0047770) and Vesterholt (US Patent Publication 2016/0330935).  
a. Regarding claim 4, Peeples in view of Pontes teaches (references to Pontes) the pet apparatus of claim 1 wherein the at least one pocket includes at least one of a single pocket and a double pocket. Peeples in view of Pontes does not specifically teach the single pocket includes a single flap forming a single opening. Vesterholt teaches single pocket 20 includes a single flap 22 forming a single opening [the pouch has a tab 22 for making it easy for the pet 1 to open the pouch via an access 21 into which the pet 1 may introduce its snout or a paw [0025]] for the purpose of providing a versatile pet activity toy that is highly stimulating to a pet with a pocket with a single flap forming a single opening for making it easy for the pet to open the pocket in order for the pet to gain access to a hidden treat/object in the pocket.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes to include the single pocket with a single flap forming a single opening as taught by Vesterholt because doing so would have provided a versatile pet activity toy that is highly stimulating to a pet with a pocket with a single flap forming a single opening for making it easy for the pet to open the pocket in order for the pet to gain access to a hidden treat/object in the pocket.  

7. 	Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peeples (US 6,237,531) in view of Pontes (US Patent Publication 2001/0047770) and Swihart et al. (US Patent Publication 2009/0178197).  
a. Regarding claim 7, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 having toggles 55.  Peeples in view of Pontes does not specifically teach at least one toggle includes an extension and an arm, wherein the length of the arm is greater than the width of the arm. Swihart teaches toggle 206 includes an extension 208 and arm 210 [fastener 206 may include an elastic member 208 and a fastening head 210. Fastening head 210 may include a button, a toggle, or any other device suitable for securing fastener 206 to a complimentary fastening device [0018]] wherein the length of arm 210 is greater than the width of the arm [complimentary fastener 306 is an aperture through which fastener 206 passes, 0021]] for the purpose of providing at least one toggle suitable for securing to a complimentary fastening device such as an eyelet or the like thereby securing the complimentary fastener to a panel when the toggle engages the corresponding faster. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes to include at least one toggle with an extension and an arm, wherein the length of the arm is greater than the width of the arm as taught by Swihart because doing so would have provided at least one toggle suitable for securing to a complimentary fastening device such as an eyelet or the like thereby securing the complimentary fastener to a panel when the toggle engages the corresponding fastener.  
b. Regarding claim 8, Peeples in view of Pontes and Swihart teaches (references to Swihart) the pet apparatus of claim 7, wherein arm 210 is substantially cylindrical [FIGS. 3A-3B], substantially pill shaped, or a rectangular prism. 
c. Regarding claim 9, Peeples in view of Pontes and Swihart teaches (references to Peeples) the pet apparatus of claim 8, having apertures 48 [Openings 48 allow the mat to be secured to the platform 12, col. 3 line 13]. Peeples in view of Pontes and Swihart teaches (references to Swihart) the pet apparatus of claim 8, wherein the plurality of length of the apertures 306 are less than the length of the arm 210 [complimentary fastener 306 is an aperture through which fastener 206 passes, 0021]].
d. Regarding claim 10, Peeples in view of Pontes and Swihart teaches (references to Swihart) the pet apparatus of claim 8 having the length of apertures 306 and the length of arm 210. Peeples in view of Pontes and Swihart does not specifically teach the length of the apertures are 0.75 times the size of the length of the arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes and Swihart to include  the length of the apertures are 0.75 times the size of the length of the arm because doing so would have provided apertures suitably sized for securing a complimentary toggle and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  
e. Regarding claim 11, Peeples in view of Pontes and Swihart teaches (references to Swihart) the pet apparatus of claim 8 having the length of apertures 306 and the length of arm 210. Peeples in view of Pontes and Swihart does not specifically teach the length of the apertures are 13.48 mm, and the length of the arm is 18.25 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes and Swihart teaches to include the length of the apertures are 13.48 mm, and the length of the arm is 18.25 mm because doing so would have provided apertures suitably sized for securing a complimentary toggle and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  

8. 	Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peeples (US 6,237,531) in view of Pontes (US Patent Publication 2001/0047770) and Bereton (US Patent Publication 2004/0148700).
a. Regarding claim 20, Peeples in view of Pontes teaches (references to Peeples) the pet apparatus of claim 1 having housing B. Peeples in view of Pontes does not specifically teach the housing is made of fabric. Bereton teaches housing 10 [The first part 10 consists of a pair of superimposed frames 12 and 13 each formed from a flexible coilable material such as spring steel with a foldable cloth-like material wall 14 between them [0023]] is made of fabric [frames 13 are each contained within a fabric sleeve sewn to the respective opposed edges of the wall 14] for the purpose of providing an animal bed which may be quickly released and erected using the “pop-up” principle, yet readily folded and stowed when note required. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Peeples in view of Pontes to include a housing made of fabric as taught by Bereton because doing so would have provided an animal bed which may be quickly released and erected using the “pop-up” principle, yet readily folded and stowed when note required.  
b. Regarding claim 21, Peeples in view of Pontes and Bereton teaches (references to Bereton) the pet apparatus of claim 20 wherein housing 10 is foldable [The first part 10 consists of a pair of superimposed frames 12 and 13 each formed from a flexible coilable material such as spring steel with a foldable cloth-like material wall 14 between them [0023]].
c. Regarding claim 22, Peeples in view of Pontes and Bereton teaches (references to Bereton) the pet apparatus of claim 20 wherein housing 10 includes a collapsible ring 13 [The first part 10 consists of a pair of superimposed frames 12 and 13 each formed from a flexible coilable material such as spring steel with a foldable cloth-like material wall 14 between them [0023]]  wherein, when the housing is unfolded, the collapsible ring springs to an original shape [both first and second parts being individually foldable and collapsible, each into several overlying loops and, when so collapsed, being expandable by spreading said loops apart and allowing said frames to spring into said expanded configuration, claim 1d].

Allowable Subject Matter
9.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643